 

Exhibit 10.1

 
EXECUTIVE EMPLOYMENT AGREEMENT
 
This Employment Agreement (the “Agreement”) is made and entered into by and
among GT Biopharma, Inc. (the Company) and Shawn Cross ("Executive") as of
November 16, 2017 (the "Effective Date").
 
WHEREAS, the Company desires to employ Executive, and Executive wishes to be
employed by the Company in accordance with the terms and conditions set forth in
this Agreement.
 
NOW, THEREFORE, IN CONSIDERATION OF THE MUTUAL COVENANTS AND PROMISES AND OTHER
GOOD AND VALUABLE CONSIDERATION, THE RECEIPT OF WHICH IS HEREBY ACKNOWLEDGED, IT
IS MUTUALLY AGREED AS FOLLOWS:
 
1. Position and Duties: Executive shall be employed by the Company in the
position of President and Chief Operating Officer, reporting to the Company’s
Chief Executive Officer. Executive shall have the duties and responsibilities
consistent with the position of President and Chief Operating Officer and such
other lawful duties and responsibilities reasonably assigned by the Company’s
Chief Executive Officer. Executive shall provide his services hereunder from his
home in Marin County, California. Executive understands and agrees that
Executive will faithfully devote Executive’s best efforts and substantially all
of his time during normal business hours to advance the interests of the
Company. Executive will abide by all reasonable lawful written policies duly
adopted by the Company, as well as all applicable federal, state and local laws,
regulations or ordinances. Executive will act in a manner that Executive
reasonably believes to be in the best interest of the Company at all times.
Executive further understands and agrees that Executive has a fiduciary duty of
loyalty to the Company to the extent provided by applicable law and that
Executive will take no action which materially harms the business, business
interests, or reputation of the Company.
 
2. Compensation: Executive shall be compensated by the Company for his services
to the Company as follows:
 
            
     (a) Base Salary: As President and Chief Operating Officer, Executive shall
be paid a Base Salary of $500,000.00 per year (“Base Salary”), payable in equal
monthly installments. . The monthly cash payment will be subject to applicable
withholding, in accordance with the Company’s normal payroll procedures.
Executive’s Base Salary and other compensation shall be reviewed on at least an
annual basis and may be increased as appropriate, but in no event shall it be
reduced. In the event of such an adjustment to the Base Salary, that amount
shall thereafter become Executive’s “Base Salary” for the purposes of this
Agreement. Furthermore, during the term of this Agreement, in no event shall
Executive’s total year-end cash compensation (including Base Salary and bonuses)
be less than any other officer or employee of the Company or any subsidiary.
 
            
  (b) Benefits: Executive shall have the right, on the same basis as other
senior executives of the Company, to participate in and to receive benefits
under any of either Company's employee benefit plans, medical insurance, and
other insurance plans, as such plans may be modified from time to time, and
provided that in no event shall Executive receive less than four (4) weeks of
paid vacation per annum, six (6) additional paid sick days per annum, and five
(5) additional paid personal days per annum.
 
            
  (c) Performance Bonus: Executive shall have the opportunity to earn an annual
performance bonus in accordance with the Company's Performance Bonus Plan then
in effect with a target amount of 65% of his Base Salary (“Target Bonus”); if
the Company does not have a Performance Bonus Plan in effect at any given time
during the term of this Agreement, then the Company’s Compensation Committee or
Board of Directors shall have discretion as to determining the annual bonus
compensation for Executive. Annual bonuses will be based on calendar years.
 
 
1

 
 
 
            
  (d) General Stock Grant: Executive (or an entity controlled by Executive)
shall be granted 3,000,000 shares of common stock in the Company (the “Stock
Grant”) as consideration for entering into this Agreement. Subject to the
Executive’s continued employment with the Company or any affiliate of the
Company on each such vesting date, such stock shall vest [and be delivered] to
Executive on the following schedule: (i) 150,000 fully vested shares on January
1, 2018; (ii) 1,000,000 fully vested shares on January 1, 2019; and (iii)
1,850,000 fully vested shares on January 1, 2020. Notwithstanding the foregoing,
all Company equity (including stock granted hereunder and stock options, as
applicable) shall be fully vested on the date of a Change in Control (as defined
below), Executive’s resignation for Good Reason, or the Company’s termination of
Executive’s employment without Cause, whichever occurs first. (e) Expenses:
Company shall reimburse Executive for travel, lodging, entertainment and meal
expenses incurred in connection with the performance of services for the
Company, including, but not limited to, traveling from his home to Company
offices. Executive shall be entitled to fly Business Class on any flight longer
than four (4) hours and receive full reimbursement for such flight from the
Parent.
 
(f) Travel: Executive shall travel as reasonably necessary from time to time to
satisfy his performance and responsibilities under this Agreement.
 
(g) Attorneys’ Fees: The Company will reimburse Executive for the attorneys’
fees he incurred in preparing this Agreement and negotiations related thereto,
up to $10,000.
 
4. Effect of Termination of Employment:
 
            
  (a) Termination for Cause; Resignation without Good Reason: In the event of
the Company’s termination of Executive’s employment for Cause or Executive’s
resignation without Good Reason, Executive shall be entitled to:
 
(i) the compensation or benefits from the Company earned under Section 2 through
the date of his termination, paid on the next scheduled payroll date;
 
(ii) reimbursement of all business expenses for which Executive is entitled to
be reimbursed pursuant to Company policy, but for which he has not yet been
reimbursed;
 
(iii) the right to continue health care benefits under COBRA, at Executive’s
cost, to the extent required and available by law; and,
 
(iv) in the case of each stock option, restricted stock award or other Company
stock-based award granted to Executive, the extent to which such awards are
vested through the date of his termination or as otherwise agreed by the
Parties.
 
In the event that the Company intends to terminate Executive's employment for
Cause, the Company shall first provide written notice to Executive of that fact
with specificity no fewer than 30 days after the conduct or circumstances giving
rise to such intention to termination his employment for Cause. Thereafter,
Executive shall have 30 days to cure any such conduct or circumstances. Failure
to timely provide written notice that the Company contends that the termination
is for Cause shall constitute a waiver of any contention that the termination
was for Cause, and the termination shall be irrebuttably presumed to be a
termination without Cause.
 
 
2

 
 
    (b) Termination Without Cause or Resignation for Good Reason: In the event
of the Company’s termination of Executive’s employment without Cause or
Executive’s resignation with Good Reason, Executive shall be entitled to:
 
(i) the compensation or benefits from the Company earned under Section 2 through
the date of his termination, paid on the next scheduled payroll date;
 
            
            
(ii) a lump sum payment equivalent to the greater of (a) the bonus paid or
payable to Executive for the calendar year immediately prior to the year in
which the Change in Control occurred, (b) the Target Bonus set forth above, or
(c) the target bonus set forth in the Performance Bonus Plan in effect
immediately prior to the calendar year in which the termination occurs;
 
            
(iii) a lump sum payment equivalent to (x) 36 months of Executive’s Base Salary
(as it was in effect immediately prior to the notice of termination) minus the
number of full calendar months Executive has worked since the Effective Date,
and (y) 6 months of Executive’s Base Salary (as it was in effect immediately
prior to the notice of termination); and
 
            
            
(iv) reimbursement for the cost of medical, life, and disability insurance
coverage for Executive and his eligible dependents at a level equivalent to that
provided by the Company for a period expiring upon the earlier of: (a) one year
from the effective date of Executive’s employment termination date; or (b) the
time Executive begins alternative employment wherein said insurance coverage is
available, offered to Executive, and substantially similar to the Company’s
coverage levels. It shall be the obligation of Executive to inform the Company
that new employment with adequate alternative insurance coverage has been
obtained.
 
Unless otherwise agreed to by Executive at the time termination, the amount
payable to Executive under subsections (i) through (iii), above, shall be paid
to Executive in a lump sum within thirty (30) days following Executive's
employment termination date. The amounts payable under subsection (iv) shall be
paid monthly during the reimbursement period.
 
(g) Termination on Death. If Executive’s employment terminates upon Executive’s
death, the Company shall consider Executive’s employment to be terminated
without Cause and assign the rights and entitles set forth Section 4(b) above to
Executive’s estate.
 
(h) Tax Reimbursement. If a payment (including this tax reimbursement payment)
by the Company is determined to be an “excess parachute payment” within the
meaning of Internal Revenue Code (“Code”) §280 and/or §4999, and Treasury Regs.
§1.280G-1, and an excise tax is imposed thereon under Code §4999, the Company
shall immediately reimburse Executive for the amount of such excise tax together
with any additional income tax or excise tax attributable to the reimbursement
of any excise taxes, as well as any income taxes on the income tax on the excise
tax reimbursement, etc., so that Executive is not out of pocket any excise tax
expense nor any income tax expense on such excise tax reimbursement.
 
 
3

 
 
 
            
    (i) Resignation from Positions: In the event that Executive's employment
with the Company is terminated or Executive resigns for any reason, on the
effective date of the termination Executive shall simultaneously resign from
each position he holds on the Board and/or the Board of Directors of any of the
Company’ affiliated entities and any position Executive holds as an officer of
the Company or any of the Company’ affiliated entities.
 
5. Certain Definitions: For the purpose of this Agreement, the following
capitalized terms shall have the meanings set forth below:
 
  (a) "Cause" shall mean any of the following occurring on or after the date of
this Agreement :
 
 (i) Executive's theft, dishonesty, or breach of fiduciary duty for personal
profit that directly results in a material adverse effect on either Company's
reputation or business;
 
                       
 (ii) Executive's willful violation of any material law, rule, or regulation
(for avoidance of doubt, not including traffic violations, misdemeanors or
non-felonious offenses), in each case that involves moral turpitude and directly
results in a material adverse effect on either Company's reputation or business;
 
                       
(iii) any intentional material breach by Executive of the Company's Code of
Professional Conduct in existence as of the Effective Date and has a material
adverse effect on either Company's reputation or business; or
 
                       
(iv) any material breach by Executive of this Agreement, which breach, if
curable, is not cured within thirty (30) days following written notice of such
breach (stating the purported breach with specificity) from the applicable
Company.
 
(b) "Change in Control" shall mean the occurrence of any of the following
events:
 
                       
(i) the Company is party to a merger or consolidation which results in the
holders of the voting securities of the Company outstanding immediately prior
thereto failing to retain immediately after such merger or consolidation direct
or indirect beneficial ownership of more than fifty percent (50%) of the total
combined voting power of the securities entitled to vote generally in the
election of directors of the Company or the surviving entity outstanding
immediately after such merger of consolidation.
 
                       
(ii) a change in the composition of the Board of Directors of the Company
occurring within a period of twenty-four (24) consecutive months, as a result of
which fewer than a majority of the directors are Incumbent Directors;
 
4

 
 
 
                       
(iii) effectiveness of an agreement for the sale, lease or disposition by the
Company of all or substantially all of the Company’s assets; or
 
                       
(iv) a liquidation or dissolution of the Company.
 
(c) "Good Reason" shall mean Executive's resignation for any of the following
conditions without Executive's written consent:
 
(i) a decrease in Executive's Base Salary, a decrease in Executive's Target
Bonus (as a multiple of Executive's Base Salary) under the Performance Bonus
Plan, or a decrease in employee benefits;
 
                       
(ii) a change in Executive's title, authority, or responsibilities, including
that Executive would no longer report to the CEO;
 
                       
(iii) any requirement that Executive change his primary work location from his
home in California;
 
                       
(iv) any material breach by the Company of any provision of this Agreement,
which breach is not cured within thirty (30) days following written notice of
such breach from Executive;
 
(v) a material diminution in the budget or other resources over which Executive
retains authority; or
 
(vi) any failure of the Company to obtain the assumption of this Agreement by
any of the Company’s successors or assigns by purchase, merger, consolidation,
sale of assets or otherwise.
 
            
The effective date of any resignation from employment by the Executive for Good
Reason shall be the date of notification to the Company of such resignation from
employment by the Executive.
 
            
The effective date of any resignation from employment by the Executive Good
Reason shall be the effective date stipulated in such notice by the Executive.
 
 (f) "Incumbent Directors" shall mean members of the Board who either (a) are
members of the Board as of the date hereof, or (b) are elected, or nominated for
election, to the Board with the affirmative vote of at least a majority of the
Incumbent Directors at the time of such election or nomination (but shall not
include an individual whose election or nomination is in connection with an
actual or threatened proxy contest relating to the election of members of the
Board).
 
 
5

 
 
6. Dispute Resolution: Executive and the Company agree that any and all
disputes, claims, or causes of action arising from or relating to the
enforcement, breach, performance, negotiation, execution, or interpretation of
this letter agreement, or Executive’s employment, or the termination of such
employment, including but not limited to all statutory claims, will be resolved
pursuant to the Federal Arbitration Act, 9 U.S.C. §1-16, and to the fullest
extent permitted by law, by final, binding and confidential arbitration by a
single arbitrator conducted in San Francisco, California, by Judicial
Arbitration and Mediation Services Inc. (“JAMS”) under the then applicable JAMS
rules. By agreeing to this arbitration procedure, both Executive and the Company
waive the right to resolve any such dispute through a trial by jury or judge or
administrative proceeding. This paragraph shall not apply to an action or claim
brought in court pursuant to the California Private Attorneys General Act of
2004, as amended. The Company acknowledges that Executive will have the right to
be represented by legal counsel at any arbitration proceeding. Questions of
whether a claim is subject to arbitration under this agreement) shall be decided
by the arbitrator. Likewise, procedural questions which grow out of the dispute
and bear on the final disposition are also matters for the arbitrator. The
arbitrator shall: (a) have the authority to compel adequate discovery for the
resolution of the dispute and to award such relief as would otherwise be
permitted by law; (b) issue a written arbitration decision, to include the
arbitrator’s essential findings and conclusions and a statement of the award;
and (c) be authorized to award any or all remedies that Executive or the Company
would be entitled to seek in a court of law. The Company shall pay all JAMS’
arbitration fees. Any awards or orders in such arbitrations may be entered and
enforced as judgments in the federal and state courts of any competent
jurisdiction.
 
7. Restrictive Covenants:
 
(a) Nondisclosure. Except as provided in Section 8(m) below, during the term of
this Agreement and following termination of the Executive's employment with the
Company, except within the scope of Executive’s job, Executive shall not
divulge, communicate, use to the detriment of the Company or for the benefit of
any other person or persons, or misuse in any way, any Confidential Information
(as hereinafter defined) pertaining to the business of the Company. Any
Confidential Information or data now or hereafter acquired by the Executive with
respect to the business of the Company (which shall include, but not be limited
to, confidential information concerning each Company's financial condition,
prospects, technology, customers, suppliers, methods of doing business and
promotion of each Company's products and services) shall be deemed a valuable,
special and unique asset of each Company that is received by the Executive in
confidence and as a fiduciary. For purposes of this Agreement "Confidential
Information" means information disclosed to the Executive or known by the
Executive as a consequence of or through his employment by each Company
(including information conceived, originated, discovered or developed by the
Executive) after the date hereof and not generally known or in the public
domain, about the Company or its business. Notwithstanding the foregoing, none
of the following information shall be treated as Confidential Information: (i)
information which is known to the public at the time of disclosure to Executive,
(ii) information which becomes known to the public by publication or otherwise
after disclosure to Executive, (iii) information which Executive can show by
written records was in his possession at the time of disclosure to Executive,
(iv) information about which Executive was aware prior to the date of this
Agreement, (v) information which was rightfully received by Executive from a
third party without violating any non-disclosure obligation owed to or in favor
of the Company, or (vi) information which was developed by or on behalf of
Executive independently of any disclosure hereunder as shown by written records.
Nothing herein shall be deemed to restrict the Executive from disclosing
Confidential Information to the extent required by law or by any court.
 
(b) Property Rights; Assignment of Inventions. Subject to the provisions of
Schedule A, with respect to information, inventions and discoveries or any
interest in any copyright and/or other property right developed, made or
conceived of by Executive (collectively, “Inventions”), either alone or with
others, during his employment by each Company arising out of such employment and
pertinent to any field of business or research in which, during such employment,
each Company is engaged or (if such is known to or ascertainable by Executive)
is considering engaging, Executive hereby agrees:
 
 
6

 
 
 
 (i) that all such information, inventions and discoveries or any interest in
any copyright and/or other property right, whether or not patented or
patentable, shall be and remain the exclusive property of the Company;
 
(ii) to disclose promptly to an authorized representative of the Company all
such information, inventions and discoveries or any copyright and/or other
property right and all information in Executive's possession as to possible
applications and uses thereof;
 
(iii) not to file any patent application relating to any such invention or
discovery except with the prior written consent of an authorized officer of the
Company (other than Executive);
 
(iv) that Executive hereby waives and releases any and all rights Executive may
have in and to such information, inventions and discoveries, and hereby assigns
to Executive and/or its nominees all of Executive's right, title and interest in
them, and all Executive's right, title and interest in any patent, patent
application, copyright or other property right based thereon. Executive hereby
irrevocably designates and appoints the Company and each of its duly authorized
officers and agents as his agent and attorney-in-fact to act for his and on his
behalf and in his stead to execute and file any document and to do all other
lawfully permitted acts to further the prosecution, issuance and enforcement of
any such patent, patent application, copyright or other property right with the
same force and effect as if executed and delivered by Executive; and
 
(v) at the request of the Company, and without expense to Executive, to execute
such documents and perform such other acts as the Company deems necessary or
appropriate, for the Company to obtain patents on such inventions in a
jurisdiction or jurisdictions designated by the Company, and to assign to the
Company or their respective designees such inventions and any and all patent
applications and patents relating thereto.
 
Notwithstanding anything to the contrary above, the Parties agree that this
Agreement will not be deemed to require assignment of any Invention that is
covered under California Labor Code section 2870(a) provided that that nothing
herein shall forbid or restrict the right of the Company to provide for full
title to certain patents and Inventions to be in the United States, as required
by contracts between the Company and the United States or any of its agencies.
 
8. General:
 
(a) Successors and Assigns: The provisions of this Agreement shall inure to the
benefit of and be binding upon the Company, Executive and each and all of their
respective heirs, legal representatives, successors and assigns. The duties,
responsibilities and obligations of Executive under this Agreement shall be
personal and not assignable or delegable by Executive in any manner whatsoever
to any person, corporation, partnership, firm, company, joint venture or other
entity. Executive may not assign, transfer, convey, mortgage, pledge or in any
other manner encumber the compensation or other benefits to be received by his
or any rights which he may have pursuant to the terms and provisions of this
Agreement.
 
 
7

 
 
 
(b) Amendments; Waivers: No provision of this Agreement shall be modified,
waived or discharged unless the modification, waiver or discharge is agreed to
in writing and signed by Executive and by an authorized officer of the Company
(other than Executive). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.
 
(c) Notices: Any notices to be given pursuant to this Agreement by either party
may be effected by personal delivery or by overnight delivery with receipt
requested. Mailed notices shall be addressed to the parties at the addresses
stated below, but each party may change its or his/her address by written notice
to the other in accordance with this subsection (c). Mailed notices to Executive
shall be addressed as follows:
 
Shawn Cross
 
E-mail: shawn.cross@mac.com
 
      Mailed notices to the Company shall be addressed as follows:
 
            
GT Biopharma, Inc.
Georgetown Translational Pharmaceuticals, Inc.
Attention: Anthony J. Cataldo, Executive Chairman
            
100 South Ashley Street, Suite 100
Tampa, FL 33302
 
 
8

 
 
(d) Entire Agreement: This Agreement constitutes the entire employment agreement
among Executive and the Company regarding the terms and conditions of his
employment, with the exception of (a) the agreement described in Section 7 and
(b) any stock option, restricted stock or other Company stock-based award
agreements among Executive and the Company to the extent not modified by this
Agreement. This Agreement (including the other documents referenced in the
previous sentence) supersedes all prior negotiations, representations or
agreements among Executive and the Company, whether written or oral, concerning
Executive's employment by the Company.
 
(e) Withholding Taxes: All payments made under this Agreement shall be subject
to reduction to reflect taxes required to be withheld by law.
 
(f) Counterparts: This Agreement may be executed by the Company and Executive in
counterparts, each of which shall be deemed an original and which together shall
constitute one instrument.
 
(g) Headings: Each and all of the headings contained in this Agreement are for
reference purposes only and shall not in any manner whatsoever affect the
construction or interpretation of this Agreement or be deemed a part of this
Agreement for any purpose whatsoever.
 
(h) Savings Provision: To the extent that any provision of this Agreement or any
paragraph, term, provision, sentence, phrase, clause or word of this Agreement
shall be found to be illegal or unenforceable for any reason, such paragraph,
term, provision, sentence, phrase, clause or word shall be modified or deleted
in such a manner as to make this Agreement, as so modified, legal and
enforceable under applicable laws. The remainder of this Agreement shall
continue in full force and effect.
 
(i) Construction: The language of this Agreement and of each and every
paragraph, term and provision of this Agreement shall, in all cases, for any and
all purposes, and in any and all circumstances whatsoever be construed as a
whole, according to its fair meaning, not strictly for or against Executive or
the Company, and with no regard whatsoever to the identity or status of any
person or persons who drafted all or any portion of this Agreement.
 
(j) Further Assurances: From time to time, at the Company's request and without
further consideration, Executive shall execute and deliver such additional
documents and take all such further action as reasonably requested by the
Company to be necessary or desirable to make effective, in the most expeditious
manner possible, the terms of this Agreement and to provide adequate assurance
of Executive's due performance hereunder.
 
(k) Governing Law: Executive and the Company agree that this Agreement shall be
interpreted in accordance with and governed by the laws of the State of
California.
 
 (l) Board Approval: The Company warrants to Executive that the Board of
Directors of the Company has ratified and approved this Agreement, and that the
Company will cause the appropriate disclosure filing to be made with the
Securities and Exchange Commission in a timely manner.
 
 
9

 
 
(m) Protected Activity Not Prohibited. Executive understands that nothing in
this Agreement limits or prohibits him from filing a charge or complaint with,
or otherwise communicating or cooperating with or participating in any
investigation or proceeding that may be conducted by, any federal, state or
local government agency or commission, including the Securities and Exchange
Commission, the Equal Employment Opportunity Commission, the Occupational Safety
and Health Administration, and the National Labor Relations Board (“Government
Agencies”), including disclosing documents or other information as permitted by
law, without giving notice to, or receiving authorization from, the Company,
discussing the terms and conditions of his employment with others to the extent
expressly permitted by Section 7 of the National Labor Relations Act.
Notwithstanding, in making any such disclosures or communications, Executive
agrees to take all reasonable precautions to prevent any unauthorized use or
disclosure of any information that may constitute Company Confidential
Information to any parties other than the Government Agencies.
 
9. 409A:
 
Notwithstanding anything to the contrary set forth herein, any payments and
benefits provided under this Agreement that constitute “deferred compensation”
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (“Code”) and the regulations and other guidance thereunder and any state
law of similar effect (collectively, “Section 409A”) shall not commence in
connection with your termination of employment unless and until you have also
incurred a “separation from service” (as such term is defined in Treasury
Regulation Section 1.409A-1(h) (“Separation From Service”), unless the Company
reasonably determines that such amounts may be provided to you without causing
you to incur the additional 20% tax under Section 409A. It is intended that each
installment of severance pay provided for in this Agreement is a separate
“payment” for purposes of Treasury Regulation Section 1.409A-2(b)(2)(i). For the
avoidance of doubt, it is intended that severance payments set forth in this
Agreement satisfy, to the greatest extent possible, the exceptions from the
application of Section 409A provided under Treasury Regulation Sections
1.409A-1(b)(4) and 1.409A-1(b)(9). If the Company (or, if applicable, the
successor entity thereto) determines that any payments or benefits constitute
“deferred compensation” under Section 409A and you are, on the termination of
service, a “specified employee” of the Company or any successor entity thereto,
as such term is defined in Section 409A(a)(2)(B)(i) of the Code, then, solely to
the extent necessary to avoid the incurrence of the adverse personal tax
consequences under Section 409A, the timing of the payments and benefits shall
be delayed until the earlier to occur of: (a) the date that is six months and
one day after your Separation From Service, or (b) the date of your death (such
applicable date, the “Specified Employee Initial Payment Date”). On the
Specified Employee Initial Payment Date, the Company (or the successor entity
thereto, as applicable) shall (i) pay to you a lump sum amount equal to the sum
of the payments and benefits that you would otherwise have received through the
Specified Employee Initial Payment Date if the commencement of the payment of
such amounts had not been so delayed pursuant to this Section and (ii) commence
paying the balance of the payments and benefits in accordance with the
applicable payment schedules set forth in this Agreement. All reimbursements
provided under this Agreement shall be subject to the following requirements:
(i) the amount of in-kind benefits provided or reimbursable expenses incurred in
one taxable year shall not affect the in-kind benefits to be provided or the
expenses eligible for reimbursement in any other taxable year, (ii) all
reimbursements shall be paid as soon as administratively practicable, but in no
event shall any reimbursement be paid after the last day of the taxable year
following the taxable year in which the expense was incurred, and (iii) the
right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for any other benefit. It is intended that all payments and benefits
under this Agreement shall either comply with or be exempt from the requirements
of Section 409A, and any ambiguity contained herein shall be interpreted in such
manner so as to avoid adverse personal tax consequences under Section 409A.
 
 
 
 
 
10

 
 
 
  IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
and year written below.
 
  EXECUTIVE:
 
Date: November 16, 2017
  /s/Shawn Cross
  Shawn Cross
 
GT BIOPHARMA, INC.
 
Date: November 16, 2017
/s/ Anthony Cataldo
Anthony Cataldo, Executive Chairman
 
 
 
 
 
 
11

 
 
Attachment 1
California Labor Code Provisions
 
 
2870. (a) Any provision in an employment agreement which provides that an
employee shall assign, or offer to assign, any of his or her rights in an
invention to his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using the employer's
equipment, supplies, facilities, or trade secret information except for those
inventions that either:
 
(1) Relate at the time of conception or reduction to practice of the invention
to the employer's business, or actual or demonstrably anticipated research or
development of the employer; or
 
(2) Result from any work performed by the employee for the employer.
 
(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.
 
2871. No employer shall require a provision made void and unenforceable by
Section 2870 as a condition of employment or continued employment. Nothing in
this article shall be construed to forbid or restrict the right of an employer
to provide in contracts of employment for disclosure, provided that any such
disclosures be received in confidence, of all of the employee's inventions made
solely or jointly with others during the term of his or her employment, a review
process by the employer to determine such issues as may arise, and for full
title to certain patents and inventions to be in the United States, as required
by contracts between the employer and the United States or any of its agencies.
 
2872. If an employment agreement entered into after January 1, 1980, contains a
provision requiring the employee to assign or offer to assign any of his or her
rights in any invention to his or her employer, the employer must also, at the
time the agreement is made, provide a written notification to the employee that
the agreement does not apply to an invention which qualifies fully under the
provisions of Section 2870. In any suit or action arising thereunder, the burden
of proof shall be on the employee claiming the benefits of its provisions.
 
 
 
12
